Title: To James Madison from Josef Yznardy, 16 September 1802
From: Yznardy, Josef
To: Madison, James


					
						Sir.
						Cadiz 16th. September 1802.
					
					I had this honour under date of the 10th. & 13th. instant Copys of which I herewith forward 

you.  The purport of the present is to inclose you Half of the Register of the American Ship 

Columbia of Glastenbury Capt. Samuel Naylor that has been Sold in this Bay; the other half the owner 

Mr. Elisha Hale takes with him to America; as likewise to remit you Copy of a declaration made in this 

Office by Capt. Mark Collins of the American Ship Fame, just arrived from Hambré, which intelligence I 

do not loose a moment to communicate you.  Mean while, I have the honour to be with respect & 

veneration Sir, Your most obt. hble. Servt.
					
						Josef Yznardy
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
